     Case 8:19-cv-02071-CBM-JDE Document 1 Filed 10/31/19 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7   Attorneys for Plaintiffs
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   JUDY GOMPF AND KAILA                ) Case No.
11   JACKSON, individually and on behalf )
     of all others similarly situated,   ) CLASS ACTION
12
                                         )
13   Plaintiffs,                         ) COMPLAINT FOR VIOLATIONS
14                                       ) OF:
            vs.                          )
15                                       )    1. NEGLIGENT VIOLATIONS
                                                    OF THE TELEPHONE
16   MONTEREY FINANCIAL SERVICES )                  CONSUMER PROTECTION
     LLC; DOES 1-10, AND EACH OF         )          ACT [47 U.S.C. §227 ET
17                                                  SEQ.]
     THEM.                               )
                                              2. WILLFUL VIOLATIONS
18                                       )          OF THE TELEPHONE
19
     Defendant(s).                       )          CONSUMER PROTECTION
                                         )          ACT [47 U.S.C. §227 ET
20                                                  SEQ.]
                                         )
21                                       )
                                           DEMAND FOR JURY TRIAL
                                         )
22
23         Plaintiffs   JUDY   GOMPF       and   KAILA      JACKSON     (“Plaintiffs”),
24   individually and on behalf of all others similarly situated, allege the following
25   upon information and belief based upon personal knowledge:
26
     ///
27
28   ///


                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 8:19-cv-02071-CBM-JDE Document 1 Filed 10/31/19 Page 2 of 8 Page ID #:2




 1                               NATURE OF THE CASE
 2         1.     Plaintiffs brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of MONTEREY FINANCIAL
 5   SERVICES LLC (“Defendant”) in negligently, knowingly, and/or willfully
 6   contacting Plaintiffs on Plaintiffs’ cellular telephone in violation of the Telephone
 7   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading
 8   Plaintiffs’ privacy.
 9                             JURISDICTION & VENUE
10         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because
11   Plaintiffs, residents of California, seek relief on behalf of a Class, which will
12   result in at least one class member belonging to a different state than that of
13   Defendant, a company with its principal place of business and State of
14   Incorporation in California. Plaintiffs also seeks up to $1,500.00 in damages for
15   each call in violation of the TCPA, which, when aggregated among a proposed
16   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
17   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
18   under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this
19   Court has jurisdiction.
20         3.       Venue is proper in the United States District Court for the Central
21   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
22   because Defendant does business within the state of California and the Central
23   District of California.
24                                       PARTIES
25         4.     Plaintiff, JUDY GOMPF (“Plaintiff JUDY” or “JUDY”), is a natural
26   person residing in Aliso Viejo, California and is a “person” as defined by 47
27   U.S.C. § 153 (39).
28         5.     Plaintiff, KAILA JACKSON (“Plaintiff KAILA” or “KAILA”), is a


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 8:19-cv-02071-CBM-JDE Document 1 Filed 10/31/19 Page 3 of 8 Page ID #:3




 1   natural person residing in Aliso Viejo, California and is a “person” as defined by
 2   47 U.S.C. § 153 (39).
 3           6.    Defendant,    MONTEREY           FINANCIAL        SERVICES         LLC
 4   (“Defendant”), is a company engaged, by use of the mails and telephone, in the
 5   business of collecting a debt from Plaintiffs and is a “person” as defined by 47
 6   U.S.C. § 153 (39).
 7                              FACTUAL ALLEGATIONS
 8           7.    At various and multiple times prior to the filing of the instant
 9   complaint, including within the one year preceding the filing of this complaint,
10   Defendant contacted Plaintiffs in an attempt to collect an alleged outstanding
11   debt.
12           8.    Plaintiffs purchased a dog through Defendant. On or around June 27,
13   2017, Plaintiffs called Defendant to get a payoff on one of their service dogs.
14   Plaintiffs received the payoff and were to pay off the service dog by July 18,
15   2017.
16           9.    On the same day, June 27, 2017, Defendant continued to autodial
17   Plaintiffs all day, continuing on a daily basis in order to harass Plaintiffs to make
18   a payment on the dog.
19           10.   Defendant made numerous calls to Plaintiffs’ phone number ending
20   in -9430. Defendant repeatedly called Plaintiffs, with calls averaging several
21   times per day, and from numbers verified to be owned by Defendant.
22           11.   Defendant used an “automatic telephone dialing system”, as defined
23   by 47 U.S.C. § 227(a)(1) to place its daily calls to Plaintiffs seeking to collect the
24   debt allegedly owed
25           12.   Defendant’s calls constituted calls that were not for emergency
26   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27           13.   Defendant’s calls were placed to telephone number assigned to a
28   cellular telephone service for which Plaintiffs incur a charge for incoming calls


                                  CLASS ACTION COMPLAINT
                                             -3-
     Case 8:19-cv-02071-CBM-JDE Document 1 Filed 10/31/19 Page 4 of 8 Page ID #:4




 1   pursuant to 47 U.S.C. § 227(b)(1).
 2         14.    Plaintiffs never agreed to be contacted using an automated telephone
 3   dialing system. Accordingly, Defendant never received Plaintiffs’ “prior express
 4   consent” to receive calls using an automatic telephone dialing system or an
 5   artificial or prerecorded voice on her cellular telephone pursuant to 47 U.S.C. §
 6   227(b)(1)(A).
 7                                CLASS ALLEGATIONS
 8         15.    Plaintiffs brings this action individually and on behalf of all others
 9   similarly situated, as a member of the proposed class (hereafter “The Class”)
10   defined as follows:
11
                  All persons within the United States who received any
12                collection telephone calls from Defendant to said
13                person’s cellular telephone made through the use of any
                  automatic telephone dialing system or an artificial or
14
                  prerecorded voice and such person had not previously
15                consented to receiving such calls within the four years
16
                  prior to the filing of this Complaint

17
           16.    Plaintiffs represent, and are members of, The Class, consisting of All
18
     persons within the United States who received any collection telephone calls from
19
     Defendant to said person’s cellular telephone made through the use of any
20
     automatic telephone dialing system or an artificial or prerecorded voice and such
21
     person had not previously not provided their cellular telephone number to
22
     Defendant within the four years prior to the filing of this Complaint.
23
           17.    Defendant, its employees and agents are excluded from The Class.
24
     Plaintiffs do not know the number of members in The Class, but believes the
25
     Class members number in the thousands, if not more. Thus, this matter should be
26
     certified as a Class Action to assist in the expeditious litigation of the matter.
27
           18.    The Class is so numerous that the individual joinder of all of its
28
     members is impractical. While the exact number and identities of The Class


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 8:19-cv-02071-CBM-JDE Document 1 Filed 10/31/19 Page 5 of 8 Page ID #:5




 1   members are unknown to Plaintiffs at this time and can only be ascertained
 2   through appropriate discovery, Plaintiffs are informed and believes and thereon
 3   alleges that The Class includes thousands of members. Plaintiffs allege that The
 4   Class members may be ascertained by the records maintained by Defendant.
 5         19.   Plaintiffs and members of The Class were harmed by the acts of
 6   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
 7   and Class members via their cellular telephones thereby causing Plaintiffs and
 8   Class members to incur certain charges or reduced telephone time for which
 9   Plaintiffs and Class members had previously paid by having to retrieve or
10   administer messages left by Defendant during those illegal calls, and invading the
11   privacy of said Plaintiffs and Class members.
12         20.   Common questions of fact and law exist as to all members of The
13   Class which predominate over any questions affecting only individual members
14   of The Class. These common legal and factual questions, which do not vary
15   between Class members, and which may be determined without reference to the
16   individual circumstances of any Class members, include, but are not limited to,
17   the following:
18               a.     Whether, within the four years prior to the filing of this
19                      Complaint, Defendant made any collection call (other than a
20                      call made for emergency purposes or made with the prior
21                      express consent of the called party) to a Class member using
22                      any automatic telephone dialing system or any artificial or
23                      prerecorded voice to any telephone number assigned to a
24                      cellular telephone service;
25               b.     Whether Plaintiffs and the Class members were damages
26                      thereby, and the extent of damages for such violation; and
27               c.     Whether Defendant should be enjoined from engaging in such
28                      conduct in the future.


                                 CLASS ACTION COMPLAINT
                                            -5-
     Case 8:19-cv-02071-CBM-JDE Document 1 Filed 10/31/19 Page 6 of 8 Page ID #:6




 1         21.    As a person that received numerous collection calls from Defendant
 2   using an automatic telephone dialing system or an artificial or prerecorded voice,
 3   without Plaintiff’s prior express consent, Plaintiffs are asserting claims that are
 4   typical of The Class.
 5         22.    Plaintiffs will fairly and adequately protect the interests of the
 6   members of The Class. Plaintiffs have retained attorneys experienced in the
 7   prosecution of class actions.
 8         23.    A class action is superior to other available methods of fair and
 9   efficient adjudication of this controversy, since individual litigation of the claims
10   of all Class members is impracticable. Even if every Class member could afford
11   individual litigation, the court system could not. It would be unduly burdensome
12   to the courts in which individual litigation of numerous issues would proceed.
13   Individualized litigation would also present the potential for varying, inconsistent,
14   or contradictory judgments and would magnify the delay and expense to all
15   parties and to the court system resulting from multiple trials of the same complex
16   factual issues. By contrast, the conduct of this action as a class action presents
17   fewer management difficulties, conserves the resources of the parties and of the
18   court system, and protects the rights of each Class member.
19         24.    The prosecution of separate actions by individual Class members
20   would create a risk of adjudications with respect to them that would, as a practical
21   matter, be dispositive of the interests of the other Class members not parties to
22   such adjudications or that would substantially impair or impede the ability of such
23   non-party Class members to protect their interests.
24         25.    Defendant has acted or refused to act in respects generally applicable
25   to The Class, thereby making appropriate final and injunctive relief with regard to
26   the members of the California Class as a whole.
27   ///
28   ///


                                     CLASS ACTION COMPLAINT
                                                -6-
     Case 8:19-cv-02071-CBM-JDE Document 1 Filed 10/31/19 Page 7 of 8 Page ID #:7




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                 47 U.S.C. §227 et seq.
 4          26.   Plaintiffs repeat and incorporates by reference into this cause of
 5   action the allegations set forth above at Paragraphs 1-25.
 6          27.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          28.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiffs and the Class Members are entitled an award of $500.00 in
11   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
12   227(b)(3)(B).
13          29.   Plaintiffs and the Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15                           SECOND CAUSE OF ACTION
16   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
17                                 47 U.S.C. §227 et seq.
18          30.   Plaintiffs repeats and incorporates by reference into this cause of
19   action the allegations set forth above at Paragraphs 1-29.
20          31.   The foregoing acts and omissions of Defendant constitute numerous
21   and multiple knowing and/or willful violations of the TCPA, including but not
22   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
23   seq.
24          32.   As a result of Defendant’s knowing and/or willful violations of 47
25   U.S.C. § 227 et seq., Plaintiffs and the Class members are entitled an award of
26   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
27   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
28          33.   Plaintiffs and the Class members are also entitled to and seek


                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 8:19-cv-02071-CBM-JDE Document 1 Filed 10/31/19 Page 8 of 8 Page ID #:8




 1   injunctive relief prohibiting such conduct in the future.
 2                                PRAYER FOR RELIEF
 3   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
 4                             FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
 6                                 47 U.S.C. §227 et seq.
 7              • As a result of Defendant’s negligent violations of 47 U.S.C.
 8                §227(b)(1), Plaintiffs and the Class members are entitled to and
 9                request $500 in statutory damages, for each and every violation,
10                pursuant to 47 U.S.C. 227(b)(3)(B).
11              • Any and all other relief that the Court deems just and proper.
12                           SECOND CAUSE OF ACTION
13   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
14                                 47 U.S.C. §227 et seq.
15              • As a result of Defendant’s willful and/or knowing violations of 47
16                U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
17                and request treble damages, as provided by statute, up to $1,500, for
18                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and
19                47 U.S.C. §227(b)(3)(C).
20              • Any and all other relief that the Court deems just and proper.
21
22         Respectfully submitted this 30th day of October, 2019.
23
24                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
27                                         Law Offices of Todd M. Friedman
28                                         Attorney for Plaintiffs


                                  CLASS ACTION COMPLAINT
                                             -8-
